DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-15, drawn to an implant, classified in A61F2/2442.
II. Claim(s) 16-20, drawn to a method of manufacturing an implant, classified in A61F2240/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process (for example: each elongate strut can be cut from a single drawn element, where the element was drawn through a die that has the desired rounded shape for the strut(s) and therefore not requiring the material removal step of cutting/ grinding/ milling/ electropolishing/ microblasting/ etching to at the corner(s) to create the rounding).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/ subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Attorney Karen Horowitz (reg. #: 35199) on 1/20/22 a provisional election was made without traverse to prosecute the invention of group I, claim(s) 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 16-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
“strut” within claim 10, line 11 should be --struts--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3, 6, 9, 11, 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 2, lines 1-2: Applicant claims, “the rounded portion includes at least two strut corners”; it is unclear, and therefore indefinite, if this is further limiting the number of rounded strut corners (within claim 1, line 9) OR in addition to the rounded strut corner (within claim 1, line 9).
Within claim 3, lines 1-2: Applicant claims, “the rounded portion includes at least two strut corners”; it is unclear, and therefore indefinite, if this is further limiting the number of rounded strut corners (within claim 1, line 9) OR in addition to the rounded strut corner (within claim 1, line 9).
Claim 6 recites the limitation "the rounded corner" in line 1 (is this the same as the rounded strut corner within claim 1, line 9?).  There is insufficient antecedent basis for this limitation in the claim.
Within claim 9, line 1: Applicant claims, “the elongate strut”; it is unclear, and therefore indefinite, which elongate strut is being referred to.  For the purposes of examination, Examiner is assuming it should instead read --the pair of adjacent elongate struts--.
Within claim 11, lines 1-2: Applicant claims, “the rounded portion includes at least two corners”; it is unclear, and therefore indefinite, if this is further limiting the number of rounded strut corners (within claim 10, line 11) OR in addition to the rounded strut corner (within claim 10, line 11).
14 recites the limitation "the rounded corner" in line 1 (is this the same as the rounded strut corner within claim 10, line 11?).  There is insufficient antecedent basis for this limitation in the claim.
Within claim 15, lines 1-2: Applicant claims, “at least two elongate struts each include one or more rounder corners”; it is unclear, and therefore indefinite, if this is further limiting the number of rounded strut corners (within claim 10, line 11) OR in addition to the rounded strut corner (within claim 10, line 11).
Within claim 15, lines 1-3: Applicant claims, “wherein at least two elongate struts each include one or more rounded corners, and a degree of rounding of the one or more rounded corners of each of the at least two elongate struts differs”; it is unclear and therefore indefinite, how if each strut only includes one rounded corner how the rounded corner can be different from itself (within a single strut) OR is Applicant trying to claim that the rounded corners of the two struts maybe different from each other?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 4-5, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lashinski et al. (US 2018/0228610 A1 – as cited by Applicant).
With respect to claim 1:
Lashinski et al. discloses an implant (implant 1), as can be seen in figs. 1-4 and 38A-39, for reshaping a valve annulus (resize the annulus) (paragraph [abstract]), the implant (implant 1) comprising: 
a tubular frame (frame 10) comprising at least one elongate strut (struts 12) having a proximal portion (closer to proximal apex 14), a distal portion (closer to distal apex 16), and a plurality of sides (defining the cross section) (paragraphs [0126, 0128, 0211, 0213]); 
wherein: 
adjacent sides of the at least one elongate strut (strut 12) extend along each other along a respective strut corner (the cross section maybe be rectangular but rounded or circular) (paragraph [0128]); and 
the proximal portion (closer to proximal apex 14) of the at least one elongate strut (strut 12) includes a rounded portion (the cross section maybe be rectangular but rounded or circular) extending at least partially along the proximal portion (closer to proximal apex 14) of the at least one elongate strut (strut 12) and including a rounded strut corner (rounded section of the cross section which is rectangular but rounded or circular) (paragraph [0128]).
With respect to claim 2:
Wherein the rounded portion (the cross section maybe be rectangular but rounded or circular) includes at least two strut comers each rounded to a common corner radius (when the cross section is circular all four corners will be rounded to a common corner radius) (paragraph [0128]).
With respect to claim 4:

With respect to claim 5:
Wherein the rounded portion (the cross section maybe be rectangular but rounded or circular) of a pair of adjacent elongate struts (strut 12) are oriented towards each other (when the cross section is circular a portion of the circumference, rounded portion, will face the adjacent rounded portion of an adjacent strut 12).
With respect to claim 7:
Further including a collar (collar 18), as can be seen in figs. 38A-39, disposed at least partially around a proximal apex (proximal apex 14/upper crown 14) of a pair of adjacent elongate struts (struts 12) (paragraphs [0130, 0213]), the collar (collar 18) comprising a proximal end (closer to the top of the page in fig. 38B) and a distal end (closer to the bottom of the page in fig. 38B), and disposed to axially translate along the pair of adjacent elongate struts (struts 12) to a distal extent of travel (paragraphs [0213-0214]), wherein each elongate strut of the pair of adjacent elongate struts (struts 12) includes at least one rounded portion (the cross section maybe be rectangular but rounded or circular) disposed at least partially within the distal end (closer to the bottom of the page in fig. 38B) of the collar (collar 18) at the distal extent of travel of the collar (collar 18) (when the strut cross section is rectangular but rounded or circular at least a portion of it will be within the collar 18 as the collar moves over the strut 18). 
With respect to claim 8:
Further comprising: 
a shaft (threaded shaft 646) carried by the proximal apex (proximal apex 14/upper crown 14) of the pair of adjacent elongate struts (struts 12) and having an outer thread (paragraph [0214]), the shaft (threaded shaft 646) configured to rotate about a rotation axis; and 

wherein rotation of the shaft (threaded shaft 646) about the rotation axis causes the collar (collar 18) to axially translate along the pair of adjacent elongate struts (strut 12) to change an angle between the pair of adjacent elongate struts (paragraph [0213]).
With respect to claim 9:
Wherein the pair of adjacent elongate struts are one of a plurality of elongate struts (struts 12) of the tubular frame (frame 10) (paragraph [0126]), and wherein the plurality of elongate struts (struts 12) are joined in pairs at their proximal portion (closer to proximal apex 14) to provide a plurality of pairs of adjacent elongate struts (paragraph [0130]), and wherein the plurality of pairs of adjacent elongate struts (struts 12) are joined at their distal portions (closer to distal apex 16) to provide a plurality of distal apices (distal apexes 16) (paragraph [0130]), and the implant (implant 1) includes a plurality of anchors (anchors 20) translatably supported by the plurality of distal apices (distal apexes 16) (paragraph [0132]). 
With respect to claim 10:
Lashinski et al. discloses an implant (implant 1), as can be seen in figs. 1-4 and 38A-39, comprising: 
a frame (frame 10) comprising a plurality of elongate struts (struts 12), at least two elongate struts (struts 12) having a proximal portion (closer to proximal apex 14), a distal portion (closer to distal apex 16), and a plurality of sides (defining the cross section) (paragraphs [0126, 0128, 0211, 0213]); 
a plurality of anchors (anchors 20) (paragraph [0132]); and 
at least one collar (collar 18) (paragraphs [0213-0214]);
wherein: 

the proximal portion (closer to proximal apex 14) of each of the at least two elongate struts (struts 12) includes a rounded portion (the cross section maybe be rectangular but rounded or circular) extending at least partially along the proximal portion (closer to proximal apex 14) of each of the at least two elongate strut (strut 12) and including a rounded strut corner (rounded section of the cross section which is rectangular but rounded or circular) (paragraph [0128]); 
the proximal portion (closer to proximal apex 14) of each of the at least two elongate struts (struts 12) is joined to an adjacent elongate strut (strut 12) to form a pair of adjacent elongate struts having a proximal apex (proximal apex 14/upper crown 14) (paragraphs [0130, 0213]); 
wherein: 
the pair of adjacent elongate struts (struts 12) is joined to an adjacent pair of elongate struts (struts 12) at a distal apex (lower crown 16) (paragraph [0130]), the distal apex (lower crown 16) configured to support one of the plurality of anchors (anchors 20) (paragraph [0132]); and 
the at least one collar (collar 18), as can be seen in figs. 38A-39, is disposed at least partially around the proximal apex (proximal apex 14/upper crown 14) of the pair of adjacent elongate struts (struts 12) (paragraphs [0130, 0213]), the collar (collar 18) comprising a proximal end (closer to the top of the page in fig. 38B) and a distal end (closer to the bottom of the page in fig. 38B), the collar (collar 18) being shaped and configured to axially translate along the pair of adjacent elongate struts (struts 12) to a distal extent of travel (paragraphs [0213-0214]), wherein the rounded portions (the cross section maybe be rectangular but rounded or circular) of the elongate struts (struts 12) of the pair of adjacent elongate struts are at least partially within the distal end (closer to the bottom of the page in fig. 38B) of the collar (collar 18) at the distal extent of travel of the collar (collar 18) (when the strut cross section is 
With respect to claim 11:
Wherein the rounded portion (the cross section maybe be rectangular but rounded or circular) includes at least two corners each rounded to a common corner radius or a different corner radius (when the cross section is circular all four corners will be rounded to a common corner radius) (paragraph [0128]).
With respect to claim 12:
Wherein the rounded portion (the cross section maybe be rectangular but rounded or circular) has one of a semicircular, ovoid, or circular cross section (circular) (paragraph [0128]).
With respect to claim 13:
Wherein the rounded portion (the cross section maybe be rectangular but rounded or circular) of a pair of adjacent elongate struts are oriented towards each other (when the cross section is circular a portion of the circumference, rounded portion, will face the adjacent rounded portion of an adjacent strut 12).
Claim(s) 1-7, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bulman-Fleming et al. (US 2012/0010701 A1).
With respect to claim 1:
Bulman-Fleming et al. discloses an implant (ring 1) for reshaping a valve annulus (paragraph [abstract]), the implant (ring 1) comprising: 
a tubular frame (3 peaked ring structure) comprising at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) having a proximal portion (closer to terminal ends 220), a distal portion (closer to base 211), and a plurality of sides (defining the cross section) (paragraphs [0059-0060]); 

adjacent sides of the at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) extend along each other along a respective strut corner (the cross section of wire 213 maybe circular, in fig. 6, 7B, or tear drop shaped, in fig. 7D) (paragraphs [0062-0064]); and 
the proximal portion (closer to terminal ends 220) of the at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) includes a rounded portion (the cross section is circular or tear drop shaped) extending at least partially along the proximal portion (closer to terminal ends 220) of the at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) and including a rounded strut corner (any subsection of the curved perimeter of the circular or tear drop shaped wire 213) (paragraphs [0062-0064]).
With respect to claim 2:
Wherein the rounded portion (the cross section is circular or tear drop shaped) includes at least two strut comers each rounded to a common corner radius (when the cross section is circular all four corners will be rounded to a common corner radius) (paragraphs [0062-0063]).
With respect to claim 3:
Wherein the rounded portion (the cross section is circular or tear drop shaped) includes at least two strut comers each having different corner radius (when the cross section is tear drop shaped at two of the four corners will have a different corner radii from each other) (paragraph [0064]). 
With respect to claim 4:
Wherein the rounded portion (the cross section is circular or tear drop shaped) has one of a semicircular, ovoid, or circular cross section (paragraphs [0062-0063]).
With respect to claim 5:
Wherein the rounded portion (the cross section is circular or tear drop shaped) of a pair of adjacent elongate struts (wire 213 of each section of frame member 210 within posts 212) are oriented 
With respect to claim 6:
Wherein in the rounded corner (any subsection of the curved perimeter of the circular or tear drop shaped wire 213) comprises a corner radius of between 0.001” and 0.1” (as the diameter of the circular wire 213 is between 0.025-0.035 inches the radius will be half that, 0.0125-0.0175 inches) (paragraph [0063]).
With respect to claim 7:
Further including a collar (end fitting 300) disposed at least partially around a proximal apex (at ball ends 218) of a pair of adjacent elongate struts (wire 213 of each section of frame member 210 within posts 212) (paragraphs [0065-0066]), the collar (collar 300) comprising a proximal end (closer to the top of the page in fig. 6) and a distal end (closer to the bottom of the page in fig. 6), and disposed to axially translate along the pair of adjacent elongate struts (wire 213 of each section of frame member 210 within posts 212) to a distal extent of travel (allows motion therebetween) (paragraphs [0071, 0073]), wherein each elongate strut (wire 213 of each section of frame member 210 within posts 212) of the pair of adjacent elongate struts includes at least one rounded portion (the cross section is circular or tear drop shaped) disposed at least partially within the distal end (closer to the bottom of the page in fig. 6) of the collar (end fitting 300) at the distal extent of travel of the collar (end fitting 300) (paragraphs [0071, 0073]). 
With respect to claim 10:
Bulman-Fleming et al. discloses an implant (ring 1) comprising: 
a frame 3 peaked ring structure) comprising at least one elongate strut (wire 213 of each section of frame member 210 within posts 212), at least two elongate struts (wire 213 of each section of frame 
a plurality of anchors (sutures by base 211) (paragraphs [0053, 0057]); and 
at least one collar (end fitting 300) (paragraphs [0065-0066]);
wherein: 
adjacent sides of the at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) extend along each other along a respective strut corner (the cross section of wire 213 maybe circular, in fig. 6, 7B, or tear drop shaped, in fig. 7D) (paragraphs [0062-0064]) ; 
the proximal portion (closer to terminal ends 220) of the at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) includes a rounded portion (the cross section is circular or tear drop shaped) extending at least partially along the proximal portion (closer to terminal ends 220) of the at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) and including a rounded strut corner (any subsection of the curved perimeter of the circular or tear drop shaped wire 213) (paragraphs [0062-0064]); 
the proximal portion (closer to terminal ends 220) of each of the at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) is joined (via the end fitting 300) to an adjacent elongate strut (wire 213 of each section of frame member 210 within posts 212) to form a pair of adjacent elongate struts having a proximal apex; 
wherein: 
the pair of adjacent elongate struts (wire 213 of each section of frame member 210 within posts 212) is joined to an adjacent pair of elongate struts (wire 213 of each section of frame member 210 within posts 212) at a distal apex (base 211) (paragraph [0060]), the distal apex (base 211) configured to support one of the plurality of anchors (sutures) (paragraphs [0053, 0057]); and 

With respect to claim 11:
Wherein the rounded portion (the cross section is circular or tear drop shaped) includes at least two corners each rounded to a common corner radius or a different corner radius (when the cross section is tear drop shaped at two of the four corners will have a different corner radii from each other, (paragraph [0064]); when the cross section is circular or tear drop shaped) has one of a semicircular, ovoid, or circular cross section (paragraphs [0062-0063])).
With respect to claim 12:
Wherein the rounded portion (the cross section is circular or tear drop shaped) has one of a semicircular, ovoid, or circular cross section (paragraphs [0062-0064]).
With respect to claim 13:
Wherein the rounded portion (the cross section is circular or tear drop shaped) of a pair of adjacent elongate struts are oriented towards each other (when the cross section is circular a portion of the circumference, rounded portion, will face the adjacent rounded portion of an adjacent strut).

Wherein the rounded corner (any subsection of the curved perimeter of the circular or tear drop shaped wire 213) comprises a corner radius of between 0.001” and 0.1” (as the diameter of the circular wire 213 is between 0.025-0.035 inches the radius will be half that, 0.0125-0.0175 inches) (paragraph [0063]).
With respect to claim 15:
Wherein at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) each include one or more rounded corners (any subsection of the curved perimeter of the circular or tear drop shaped wire 213), and a degree of rounding of the one or more rounded corners (any subsection of the curved perimeter of the circular or tear drop shaped wire 213) of each of the at least two elongate struts differs (the rounding for the narrow end of the tear drop shaped wire is different than the rounding of the wide end of the tear drop shaped wire in fig. 7D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/REBECCA S PRESTON/               Examiner, Art Unit 3774